Citation Nr: 1124761	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  This case was remanded by the Board in May 2007 and June 2010 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's currently diagnosed heart disorder is related to military service, to include as secondary to asbestos exposure.


CONCLUSION OF LAW

A heart disorder was not incurred in, or aggravated by, active military service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in April 2002 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in April 2006, July 2006, and June 2009 after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.

In April 2011 the Board received documents from the Veteran regarding the claim on appeal.  While these records have not been previously reviewed by the RO and the Veteran did not submit a waiver with them, the documents are redundant of records already associated with the claims file.  Of these documents, an April 2002 statement from the Veteran, two service treatment records from May 1962, and a December 1999 VA psychology report were already associated with the record and had been considered by the RO.  The only evidence that was not already associated with the claims file was an additional statement from the Veteran dated in April 2011 and a handwritten note from the Veteran on one of the May 1962 service treatment records.  Both of these statements from the Veteran simply repeat arguments that were already of record at the time of the last supplemental statement of the case, in March 2011.  Accordingly, there is no prejudice for the Board to continue with adjudication of the claim without a waiver of RO jurisdiction, as the documents do not contain any substantive evidence that has not already been considered by the RO.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records state that chest x-rays dated in July 1961 and January 1962 were negative for any abnormalities.  In May 1962, the Veteran complained that his heart had a history of "skipping beats" on occasion for the previous six years.  On physical examination, no chest abnormalities were noted.  The Veteran was recommended for an electrocardiogram (EKG) and chest x-ray.  The associated radiographic report stated that the Veteran's chest was normal.  The EKG report stated that all findings were normal or within normal limits.  A March 1963 service treatment record stated that a March 1963 chest x-ray was normal.  The Veteran's March 1963 separation medical examination stated that on clinical evaluation, the Veteran's heart was normal.

After separation from military service, a July 1995 private medical report stated that the Veteran underwent multiple cardiac procedures.  The impression was single vessel coronary artery disease with septal stenosis of the right coronary artery.  The medical evidence of record shows that heart disorders have been consistently diagnosed since July 1995.

An April 1997 VA hospital report stated that the Veteran had a six year history of hypertension, as well as a history of coronary artery disease.  The Veteran reported a history of palpitations, nervousness, and anxiety, with a history of chest pain two years before.  The Veteran had a 70-pack-year smoking history, and had quit two years before.  After physical examination and in-patient treatment, the diagnoses were coronary artery disease with stable angina, and hypertension.  

A May 1997 VA cardiac report stated that the Veteran had a history of coronary spasms.  On cardiac stress testing, there were no significant EKG, vital, or symptomatic changes.  The assessment stated that "it is believed that [the Veteran's] coronary spasms may be induced by stress and anxiety."

In a September 1997 VA psychology report, the Veteran stated that he had been having more cardiac spasms.  "He indicated that no [doctors] have ever been able to tell him exactly what is causing them and how he can prevent them."

A July 1998 VA nuclear medication consultation report stated that the Veteran had left ventricle damage due to spasms, and that the "[s]pasms appear to be exacerbated by stress rather than physical activity."

An April 2001 VA psychology report stated that "[s]tress seems to affect [the Veteran] physically as he experiences palpitations which increase his anxiety due to [history] of [myocardial infarction (MI)]."  A second April 2001 VA psychology report stated that the Veteran experienced "many heart palpitations, which . . . may be precipitated by stress."

A December 2001 VA outpatient medical report stated that the Veteran had coronary artery disease with a MI in 1995, at which time he had been smoking.  The report stated that the Veteran had hypertension, which had preceded his MI by three years, and had a 40 year history of palpation prior to that.  After physical examination, the relevant assessment was history of "vasospastic MI (smoker[']s MI)" and history of atrial fibrillation.

In a November 2002 VA outpatient medical report, the Veteran reported a 40 year history of palpations prior to 2000.  Thereafter, a March 2003 VA outpatient medical report stated that, on cardiac consultation, the Veteran had questionable intermittent atrial fibrillation "and DEFINITE anxiety component."

A March 2005 VA hospital discharge report stated that the Veteran complained of a three day history of chest pain.  He stated that the symptoms were similar to previous angina.  During hospital admission, the Veteran was ruled out for MI and ischemia with diagnostic testing.  The Veteran was noted to be very anxious and reported experiencing panic attacks which were similar to his chest pain.  Psychiatric consultation was given.  The discharge diagnosis was "chest pain possible due to a pa[n]ic attack."

An August 2010 VA heart examination report stated that the Veteran's claims file and medical records had been reviewed.  The Veteran reported that during military service he had been exposed to fumes in a close atmosphere that caused him to have an irregular heartbeat, which had subsequently progressed to heart disease.  After physical and x-ray examination, the diagnosis was coronary atherosclerosis documented by cardiac catheterization.  The examiner opined that the Veteran's "heart disease is not caused by or related to the symptoms that [he] experienced when in service."  The rational was that the Veteran's EKG was normal during military service and that he was asymptomatic until 1995, and that

[t]he isolated complaint of skipped beat which is not confirmed by any study is in no way related to the later development of coronary artery disease.  [The] Veteran has a long history of hypertension dating from 1969.  He has more than 40 years of cigarette smoking.  He has a history of hypercholesterolemia.  All these conditions are clearly positive findings in a person with coronary atherosclerosis.

The examiner also opined that the Veteran's

heart disease is not related to or caused by asbestos exposure.  Asbestos exposure has no documented scientifically proven cause [of] heart disease.  It may produce lung disease in the form of pleural disease.  However, there are no scientific verifiable studies which showed that asbestosis has anything to do with coronary atherosclerosis.

The medical evidence of record does not show that the Veteran's currently diagnosed heart disorder is related to military service, to include as secondary to asbestos exposure.  While the Veteran's service treatment records show that he complained of a history of his heart "skipping beats", no abnormalities were found on examination, including on an EKG.  While the Veteran has a current diagnosis of a heart disorder, there is no medical evidence of record that a heart disorder was diagnosed prior to July 1995, over 32 years after separation from military service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In addition, there is no medical evidence of record that relates the Veteran's currently diagnosed heart disorder to military service.  There are numerous medical reports of record which comment in some manner on the etiology of the Veteran's heart symptoms.  None of these reports relate the disorder to the Veteran's period of military service, particularly to his exposure to asbestos or other toxic substances.  Indeed, the reports consistently relate his symptoms to psychiatric symptoms and history of smoking.  Furthermore, the August 2010 VA heart examination report provided an extensive medical opinion which specifically stated that the Veteran's heart disorder was not related to his military service, to include asbestos exposure.  There is no medical evidence of record that contradicts the August 2010 VA heart examination report.  While multiple medical reports noted that the Veteran had a 40 year history of heart palpations, these reports were simple recordings of the Veteran's own reported history, and do constitute etiological opinions which relate the veteran's in-service symptoms to his currently diagnosed heart disorder.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals.)

The Veteran has submitted numerous statements indicating that he began experiencing heart symptoms during military service.  The Veteran' statements are competent evidence to report the occurrence of observable symptomatology, such as chest pain or abnormal chest sensation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the Veteran's statements are not competent evidence to report that those symptoms are related to his currently diagnosed heart disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Significantly, the Veteran underwent significant diagnostic testing during military service, including an EKG, and no heart abnormalities of any kind were found.  The Veteran's lay statements alone are not sufficient to demonstrate that any symptoms he experienced during military service are related to his currently diagnosed heart disorder, particularly when the medical evidence of record shows that the Veteran's heart was normal at that time.  The Veteran himself repeatedly points to the existence of the EKG test itself as evidence of a heart disorder, which ignores the clear fact that the EKG results were found to be normal.

With regard to the Veteran's asbestos and toxic exposure claims, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.  The manual states that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Accordingly, while asbestos exposure can ultimately lead to a heart disorder, the heart disorder is secondary to the main disease of asbestosis.  In this case, service connection for a lung disorder has already been denied, and the Veteran has not perfected an appeal as to that decision.  In addition, the Veteran has never received a diagnosis of cor pulmonale, the specific heart disorder listed as associated with asbestosis.

In addition, the Veteran's representative claims that the August 2010 VA heart examination report gave an inaccurate opinion with regard to the asbestos etiology question.  Specifically, the representative refutes the examiner's claim that "[a]sbestos exposure has no documented scientifically proven cause [of] heart disease," and lists a VA study which the representative claims shows such a link.  As noted above, VA has recognized that while asbestos exposure can ultimately lead to a heart disorder, the heart disorder is secondary to the main disease of asbestosis.  Finally, and importantly, the medical evidence of record does not demonstrate that the Veteran has received a diagnosis of asbestosis or cor pulmonale.  Accordingly, the competent evidence of record does not show that any currently diagnosed heart disorder is related to military service, to include as due to asbestos exposure.  As such, service connection for a heart disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


